345 F.2d 181
ST. LOUIS-SAN FRANCISCO RAILWAY COMPANY, Appellant,v.RAILROAD YARDMASTERS OF AMERICA, AFL-CIO, Appellee.
No. 21912.
United States Court of Appeals Fifth Circuit.
May 13, 1965.

Martin M. Lucente, Chicago, Ill., Ernest D. Grinnell, Jr., Paul R. Moody, St. Louis, Mo., Judge Gambill, Ft. Worth, Tex., Robert E. Burns, Dallas, Tex., Harry McCall, Jr., Chaffe, McCall, Phillips, Burke, Toler & Hopkins, New Orleans, La., Martin M. Lucente, Sidley, Austin, Burgess & Smith, Chicago, Ill., for defendant-appellant, Allen, Gambill & Gambill, Forth Worth, Tex., Burford, Ryburn & Ford, Dallas, Tex., of counsel.
Charles J. Morris, Dallas, Tex., for appellee, Mullinax, Wells, Morris & Mauzy, Dallas, Tex., of counsel.
Before WOODBURY,* JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The appellee union brought a suit to enjoin the appellant railway from proceeding with its announced intention to abolish certain yardmaster positions. This Court, reversing the district court, held that the dispute between the union and the carrier was within the jurisdiction of the National Railroad Adjustment Board. St. Louis, S. F. & T. Ry. Co. v. Railroad Yardmasters of America, 5 Cir., 328 F.2d 749, cert. den. 377 U.S. 980, 84 S. Ct. 1886, 12 L. Ed. 2d 748.


2
On August 5, 1964, the district court entered a preliminary injunction prohibiting the railroad from abolishing the yardmaster positions at Fort Worth, Texas, pending final determination by the National Railroad Adjustment Board. This appeal was taken by the railroad from the injunctive order, primarily on several jurisdictional grounds.


3
While the appeal was under submission but was undecided, the National Railway Adjustment Board, on April 8, 1965, made its award sustaining the claim of the yardmasters.


4
The tribunal which had jurisdiction over the controversy has decided it. The decision of the Board was the event upon which the injunction was conditioned. The injunction is no longer operative and the appeal has become moot. Therefore, the appeal is


5
Dismissed.



Notes:


*
 Senior Judge of the First Circuit, sitting by designation